Citation Nr: 1608685	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  This matter was most recently before the Board in February 2014, at which time it was remanded for further development.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A right ankle disability was not manifest in service or within one year of separation from active service, and is not otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a) (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against a claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he has a right ankle disability incurred in service.  

The Veteran's service medical records show no complaints, treatment, or diagnosis regarding any right ankle disability.  At the time of the January 1969 separation examination, the Veteran was noted to have a normal clinical evaluation of the lower extremities.  No right ankle problems were noted.

In a December 2012 VA examination report, the examiner opined that the Veteran's left ankle disability was less likely than not related to active service, but the examiner did not provide an opinion regarding the Veteran's right ankle disability.  The examination report appeared to suggest, but did not explicitly state, that the Veteran did not currently have a right ankle disability.  

A July 2013 aid and attendance examination noted a diagnosis of degenerative arthritis of both ankles.  The Board notes that no test results were included in the examination report.

In an April 2015 VA medical opinion, the examiner opined that the right ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no evidence in service medical records of any complaint of or treatment for any right ankle disability.  The examiner noted the Veteran's January 1969 separation history and physical was negative for a chronic right ankle disability.  It was noted that post-separation medical records did not show complaint of or treatment for a chronic right ankle condition.  The examiner found that a December 2012 radiography showed changes consistent with age.  The examiner indicated that there was no arthritis of either ankle.

Considering the evidence of record, the Board finds that service connection must be denied.

Initially, a right ankle disability was not shown to have begun in service.  No chronic disability, such as arthritis of the right ankle, was shown to have manifested in service or within a year of service.  The earliest indication of any right ankle condition was many years after service separation.  Thus, the evidence does not show that right ankle arthritis manifested to a degree of 10 percent or more within one year of separation from service.  Therefore, presumptive service connection is not warranted. 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Furthermore, the weight of the competent and probative evidence of record demonstrates that no right ankle disability began until many years after service, and any right ankle disability is not related to the Veteran's service.  The most probative competent medical opinion is that of the April 2015 VA examiner.  The examiner acknowledged the Veteran's contention that he injured his right ankle in service and reviewed the evidence of record.  The examiner is competent to provide an opinion. Moreover, the examiner has presented a plausible opinion with rationale, supported by the medical evidence, the Veteran's lay statements, and with an explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds the examiner's opinion to be the most persuasive evidence.  The April 2015 VA examiner explained that there was no arthritis in the ankle and that the right ankle changes were consistent with age.  There is no competent medical opinion in conflict with the conclusions reached by the April 2015 VA examination.  The April 2015 VA examiner competently and persuasively opined that the Veteran's right ankle disability was not due to service.  In light of the above, the April 2015 VA opinion is assigned a high probative value and weight. 

The Veteran is competent to provide testimony or statements relating to symptoms or facts or events that he has observed and are within the realm of his personal knowledge.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In this case, the Veteran is competent to report that he experiences right ankle pain.  Buchanan v. Nicholson, 451 F. 3d 1331 (2006).  To the extent the Veteran has reported continued pain since service discharge, the Board finds that those assertions are credible.  The Board finds that the Veteran's statements are not competent evidence of etiology.  Even assuming the Veteran's competence in providing an etiological opinion as to his right ankle pain, his opinion that a right ankle disability is related to service holds less probative weight than the findings and opinion of a trained medical professional, such as the April 2015 VA examiner.  

The lack of right ankle complaints in service and the remote post-service onset of symptoms is evidence that substantially lessons the probative value of the history the Veteran provided as to the etiology of the right ankle disability.  The issue in this case is outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran has never reported that any medical professional has told him that a right ankle disability is related to service.  The Veteran has not submitted any competent evidence to support the claim.  Therefore, the Board finds that the lay statements are not competent evidence to provide a relationship to service.

The Board finds that the preponderance of the evidence is against the claim and service connection for a right ankle disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


